Exhibit 10.63

SECURITY AGREEMENT

This Security Agreement (the “Agreement”) is made between Environmental Testing
Laboratories, Inc., a Delaware corporation, (“ETL”), and Leaddog Capital L.P.
(“Secured Party”).

WHEREAS, the Secured Party is purchasing $85,000 of convertible debentures from
ETL.

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, ETL and Secured Party hereby agree as follows:

1.         Grant of Security Interest. ETL hereby grants to Secured Party a
security interest in certain assets and collateral as more fully described in
Exhibit A attached hereto and made a part hereof (the “Collateral”). ETL and
Secured Party acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to
ETL.

2.         Debts Secured. The security interest granted by this Agreement shall
secure the following obligation, which is a full recourse obligation of ETL: (a)
a convertible debenture issued by ETL in favor of Leaddog Capital L.P., dated
January of 2008, in the principal amount of Eighty-five Thousand Dollars
($85,000), any and all renewals, extensions, replacements, modifications and
amendments thereof (the “Debenture”).

3.         Perfection and Enforcement of Assignment and Security Interest. ETL
agrees to deliver any and all documents or similar instruments evidencing the
Collateral, to Secured Party or Secured Party’s counsel, at the time of
execution of this Agreement. ETL agrees to give good faith, diligent cooperation
to Secured Party and to perform such other acts as reasonably requested by
Secured Party for perfection and enforcement of said security interest,
including the filing of a UCC-1 Financing Statement with the New York Secretary
of State’s Office. ETL will promptly deliver to Secured Party all written
notices, or other documents constituting or relating to the Collateral and will
promptly give Secured Party written notice of any other information which is
received in the future by ETL with respect to the Collateral.

4.         Secured Creditors. ETL represents and warrants that the only
outstanding security interests relating to the Collateral are in favor of
Capstone Capital Group I, LLC or its affiliates and ETL shall not create or
incur any other indebtedness or obligation for borrowed money except for
indebtedness with respect to trade obligations and other normal accruals in the
ordinary course of business not yet due and payable, and shall not grant any
other security interests in the Collateral until payment and performance in full
of the obligations hereunder.

5.         Representations and Warranties Concerning Collateral. ETL represents
and warrants that:

a.         ETL will be the sole owner of the Collateral upon receipt of the
funding from Secured Party.

1


b.         A UCC-1 financing statement in favor of Secured Party shall be filed
in the New York Secretary of State’s Office placing Secured Party in a first
lien position concerning the Collateral.

c.         The execution, performance and delivery of this Agreement has been
duly authorized by all requisite corporate action on behalf of ETL.

d.         The execution, delivery and performance of this Agreement and the
Debentures or other instrument or agreement contemplated herein by ETL will not
result in a breach of any terms or conditions of any other contract or agreement
or in the acceleration of any other obligation of ETL.

e.         No consent or approval of any other person or entity that has not
been obtained by ETL is required before ETL may execute, deliver and perform its
obligations under this Agreement.

6.         Covenants Concerning the Collateral. ETL covenants that:

a.          ETL covenants, represents and warrants that there are presently no
other secured creditors that are able to obtain priority over Secured Party
concerning the Collateral or any proceeds of the Collateral, other than Capstone
Capital Group I, LLC.

b.         ETL agrees to promptly execute and deliver any UCC Financing
Statements reasonably requested by Secured Party for perfection or enforcement
of this Agreement and the security interests created hereby, and to give good
faith, diligent cooperation to Secured Party and to perform such other acts
reasonably requested by Secured Party for perfection and enforcement of said
security interests.

c.         ETL will defend the Collateral against all claims and demands of all
persons. ETL will take all steps necessary or advisable to preserve rights
against account debtors and other parties. ETL will promptly and fully inform
Secured Party of any matter or information that may come to its attention which
might impair the Collateral.

d.         ETL will execute and deliver to Secured Party, at such times and in
such form and containing such terms as Secured Party may require, instruments,
documents and agreements evidencing all or any part of the indebtedness and such
financing and continuation statements and other instruments as Secured Party may
deem necessary or desirable to protect, perfect and preserve the security
interest created herein. ETL will pay all reasonable costs of filing and
recording incurred by Secured Party in connection with the protection,
perfection and preservation of the security interest. Furthermore, ETL
irrevocably appoints Secured Party its attorney-in-fact in ETL’s name and on its
behalf to make, execute, deliver and file any instruments or documents and to
take any action as Secured Party deems necessary or appropriate to protect and
preserve the Collateral on behalf of and for the benefit of Secured Party.

2


7.         Right to Perform for ETL.         Secured Party may, in its sole
discretion and without any duty to do so, elect to discharge taxes, tax liens,
security interests, or any other encumbrance upon the Collateral, perform any
duty or obligation of ETL, pay filing, recording, insurance and other charges
payable by ETL, or provide insurance as provided herein if ETL fails to do so.
Any such payments advanced by Secured Party shall be repaid by ETL upon demand,
together with interest thereon from the date of advance until repaid at the rate
of ten percent (10%) per annum.

8.         Default.          Time is of the essence of this Agreement. The
occurrence of any of the following events shall constitute a default under this
Agreement:

a.         Any representation, warranty or covenant made by or on behalf of ETL
in this Agreement is materially false or materially misleading when made;

b.         ETL fails in the payment or performance of any obligation, covenant,
agreement or liability created by or contemplated by this Agreement or secured
by this Agreement;

c.         Any default in the payment or performance of any amounts, obligation,
covenant, agreement or liability under the Debentures; or

d.         Any default, as that term is defined in the Debentures.

No course of dealing or any delay or failure to assert any default shall
constitute a waiver of that default or of any prior or subsequent default.

9.         Remedies.          Upon the occurrence of any default under this
Agreement, Secured Party shall have the following rights and remedies, in
addition to all other rights and remedies existing at law, in equity, or by
statute or provided in the Debentures:

a.         Secured Party shall have all the rights and remedies available under
the Uniform Commercial Code:

b.         If ETL fails to cure any default within fifteen (15) days after ETL’s
receipt of written notice of default from Secured Party, Secured Party may sell,
assign, deliver or otherwise dispose of any or all of the Collateral for cash
and/or credit and upon such terms and at such place or places, and at such time
or times, and to such person, firms, companies or corporation as Secured Party
reasonably believes expedient, without any advertisement whatsoever, and, after
deducting the reasonable costs and out-of-pocket expenses incurred by Secured
Party, including, without limitation, (1) reasonable attorneys fees and legal
expenses, (2) advertising of sale of the Collateral, (3) sale commissions, (4)
sales tax, and (5) costs for preservation and protection of the Collateral,
apply the remainder to pay, or to hold as a reserve against, the obligations
secured by this Agreement.

c.         The rights and remedies herein conferred are cumulative and not
exclusive of any other rights and remedies and shall be in addition to every
other right, power and remedy

3


herein specifically granted or hereafter existing at law, in equity, or by
statute which Secured Party might otherwise have, and any and all such rights
and remedies may be exercised from time to time and as often and in such order
as Secured Party may deem expedient. Such remedies may be exercised singularly
or concurrently. No delay or omission in the exercise of any such right, power
or remedy or in the pursuance of any remedy shall impair any such right, power
or remedy or be construed to be a waiver thereof or of any default or to be an
acquiescence therein.

d.         In the event of breach or default under the terms of this Agreement
by ETL, ETL agrees to pay all reasonable attorneys fees and legal expenses
incurred by or on behalf of Secured Party in enforcement of this Agreement, in
exercising any remedy arising from such breach or default, or otherwise related
to such breach or default. ETL additionally agrees to pay all reasonable costs
and out-of-pocket expenses, including, without limitation, (1) reasonable
attorneys fees and legal expenses, (2) advertising of sale of the Collateral,
(3) sale commissions, (4) sales tax, and (5) costs for preservation and
protection of the Collateral, incurred by Secured Party in obtaining possession
of Collateral, preparation for sale, sale or other disposition, and otherwise
incurred in foreclosing upon the Collateral. Any and all such costs and
out-of-pocket expenses shall be payable by ETL upon demand, together with
interest thereon at ten percent (10.0%) per annum.

e.         Regardless of any breach or default, ETL agrees to pay all expenses,
including reasonable attorneys fees and legal expenses, incurred by Secured
Party in any bankruptcy proceeding of any type involving ETL, the Collateral, or
this Agreement, including, without limitation, expenses incurred in modifying or
lifting the automatic stay, determining adequate protection, use of cash
collateral, or relating to any plan of reorganization.

f.         If ETL shall be in default under this Agreement, Secured Party,
immediately and at any time thereafter, may declare all of the indebtedness
secured pursuant to this Agreement immediately due and payable, shall have all
rights available in law or at equity, including, without limitation, specific
performance of this Agreement or for an injunction against violations of any of
the terms hereof, and the rights and all the remedies of a secured party under
applicable law.

10.         Notices.          All notices or demands by any party hereto shall
be in writing and may be sent by regular mail. Notices shall be deemed received
when deposited in a United States post office box, postage prepaid, properly
addressed to ETL or Secured Party at the mailing addresses stated below or to
such other addresses as ETL or Secured Party may from time to time specify in
writing. Any notice otherwise delivered shall be deemed to be given when
actually received by the addressee. Additionally, copies of all notices or
demands made by one party shall be faxed by such party to the other parties
attorney on the same date as mailed.

If to ETL to:

    208 Rt. 109     Farmingdale, NY 11735     Attention: Ms. Julie Belden    
Telephone No.: 631-249-3748     Telecopier No.: 720-554-7720

4


If to Secured Party to:

    Leaddog Capital L.P.     48 Wall Street, Suite 1100     New York, NY 10005  
  Attention: Chris Messalas     (P) 212-918-4842     (F) 646-349-2555


With a copy to:

    Joseph B. LaRocco, Esq.     49 Locust Avenue – Suite 107     New Canaan, CT
06840     Telephone No.: 203-966-0566     Telecopier No.: 203-966-0363

11.       Indemnification.          ETL agrees to indemnify Secured Party for
any and all claims and liabilities, and for damages which may be awarded against
Secured Party and for all reasonable attorneys fees, legal expenses, and other
out-of-pocket expenses incurred in defending such claims, arising from or
related in any manner to the negotiation, execution, or performance of this
Agreement, excluding any claims and liabilities based upon breach or default by
Secured Party under this Agreement or upon the negligence or misconduct of
Secured Party. Secured Party shall have sole and complete control of the defense
of any such claims, and is hereby given the authority to settle or otherwise
compromise any such claims as Secured Party in good faith determines shall be in
its best interests.

12.       Litigation.          Other than as disclosed in public filings, ETL
represents that there are no actions, suits, investigations or proceedings
pending or threatened against or affecting the validity or enforceability of the
Debentures or this Agreement, any guaranty or any instrument, document or
agreement concerning the Collateral or of which, if adversely determined, would
have a material adverse effect on the financial condition, operations, business
or properties of ETL, and there are no outstanding orders or judgments of any
court or governmental authority or awards of any arbitrator or arbitration board
against ETL that would have a material adverse effect on the financial
condition, operations, business or properties of ETL.

13.       Miscellaneous.

a.         This Agreement is made for the sole and exclusive benefit of ETL and
Secured Party and is not intended to benefit any third party. No such third
party may claim any right or benefit or seek to enforce any term or provision of
this Agreement.

b.         In recognition of Secured Party’s right to have all its attorneys
fees and expenses incurred in connection with this Agreement secured by the
Collateral, notwithstanding payment in full of the obligations secured by the
Collateral, Secured Party shall not be required

5


to release, reconvey, or terminate any security interest in the Collateral
unless and until ETL has executed and delivered to Secured Party a general
release in form and substance satisfactory to Secured Party.

c.         Secured Party and its officers, directors, employees,
representatives, agents and attorneys, shall not be liable to ETL for
consequential damages arising from or relating to any breach of contract, tort,
or other wrong in connection with or relating to the Debentures, this Agreement
or the Collateral.

d.         ETL waives presentment, demand for payment, notice of dishonor,
protest and any other notices or demands in connections with the delivery,
acceptance, performance, default and enforcement of the Debentures or any
instruments representing all or any part of the indebtedness.

e.         All agreements, representations, warranties and covenants made by ETL
shall survive the execution and delivery of this Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any obligation to Secured Party contemplated by this Agreement is outstanding
and unpaid, notwithstanding any termination of this Agreement. All agreements,
representations, warranties and covenants in this Agreement shall bind the party
making the same and its successors and assigns, and shall be to the benefit of
and be enforceable by each party for whom made their respective successors and
assigns.

f.         ETL shall pay to Secured Party on demand any costs, expenses,
reasonable attorneys’ fees and their reasonable disbursements incurred or paid
by Secured Party in protecting or enforcing its rights in the Collateral and in
collecting any part of the indebtedness and such amounts extended pursuant to
this section shall be added to the indebtedness.

g.         Any delay, failure or waiver by Secured Party to exercise any right
it may have under this Agreement is not a waiver of Secured Party’s right to
exercise the same or any other right at any other time.

h.         If any provision of this Agreement or the application of any
provision to any person or circumstance shall be invalid or unenforceable,
neither the balance of this Agreement nor the application of the provision to
other persons or circumstances shall be affected. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction only, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

i.         In the interest of a speedy resolution of any lawsuit which may arise
hereunder, ETL and Secured Party waive a trial by jury in any action with
respect to this Agreement and as to any issues arising relating to this
Agreement.

6


j.         If the incurring of any debt by ETL or the payment of any money or
transfer of property to Secured Party by or on behalf of ETL should for any
reason subsequently be determined to be “voidable” or avoidable” in whole or in
part within the meaning of any state or federal law of the United States,
(collectively “voidable transfers”), including, without limitation, fraudulent
conveyances or preferential transfers under the United States Bankruptcy Code or
any other federal or state law, and Secured Party is required to repay or
restore any voidable transfers or the amount or any portion thereof, or upon the
advise of Secured Party’s counsel is advised to do so, then, as to any such
amount or property repaid or restored, including all reasonable costs, expenses,
and attorneys fees of Secured Party related thereto, the liability of ETL and
this Agreement, shall automatically be revived, reinstated and restored and
shall exist as though the voidable transfers had never been made.

k.         The parties hereto expressly agree that this Agreement shall be
governed by, interpreted under, and construed and enforced in accordance of the
laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Agreement shall be brought
exclusively, in the federal courts for the State of York.

l.         All references in this Agreement to the singular shall be deemed to
include the plural if the context so requires and vice versa. Reference in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

m.         All agreements, representations, warranties and covenants made by ETL
shall survive the execution and delivery of this Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any obligation to Secured Party contemplated by this Agreement is outstanding
and unpaid, notwithstanding any termination of this Agreement.

n.         This Agreement constitutes the entire agreement between ETL and
Secured Party as to the subject matter hereof and may not be altered or amended
except by written agreement signed by ETL and Secured Party. All other prior and
contemporaneous understandings between the parties hereto as to the subject
matter hereof are rescinded.

[Balance of this page intentionally left blank.]

7


Dated: January 4, 2008

Leaddog Capital L.P., by its General Partner
Leaddog Capital Partners, Inc.

By:  _________________________________        Chris Messalas, CEO and President

Environmental Testing Laboratories, Inc.

By:  ________________________   Name: Kelly T. Hickel   Title:   CEO

8


SCHEDULE A

TO FINANCING STATEMENT AND SECURITY AGREEMENT

This SECURITY AGREEMENT covers, and the undersigned Environmental Testing
Laboratories, Inc. (“ETL” or “Company”) hereby grants Leaddog Capital L.P.
(“Secured Party”) a security interest in, the following property, as collateral
for the payment and performance of all present and future indebtedness,
liabilities, guarantees and obligations of Debtor to Secured Party:

“Collateral” as that term is defined below and all proceeds, as that term is
defined in the New York Uniform Commercial Code, including proceeds of any
insurance policies and claims against third parties. ETL agrees that said
security interest may be enforced by Secured Party in accordance with the terms
and provisions of all security and other agreements between Secured Party and
ETL, the New York Uniform Commercial Code, or both.

Collateral shall mean and include all of the following:

(a)  
All inventory and goods, including without limitation, all inventory and goods
held for sale or lease or to be furnished under contracts of service, raw
materials, work in process, finished goods, goods in transit, advertising,
packaging and shipping materials, and all designs, creations, patterns, styles,
samples and all other material and supplies (collectively, the “Inventory”);
(b)  
All equipment, machinery, fixtures, trade fixtures, vehicles, furnishings,
furniture supplies, materials, tools, machine tools, office equipment,
appliances, apparatus, dies, jigs, and chattels; trucks, trailers, loaders and
other vehicles and all replacements and substitutions therefore and all
accessories thereto;
(c)  
All of Company’s now owned or hereafter acquired Accounts and contract rights,
Instruments, insurance proceeds, Documents, Chattel Paper, letters of credit and
Company’s rights to receive payment thereunder, any and all rights to the
payment or receipt of money or other forms of consideration of any kind at any
time now or hereafter owing or to be owing to Company (“Receivables”), all
proceeds thereof and all files in which Company has any interest whatsoever
containing information identifying or pertaining to any of Company’s
Receivables, together with all of Company’s rights to any merchandise which is
represented thereby, and all Company’s right, title, security and guarantees
with respect to each Receivable, including, without limitation, all rights of
stoppage in transit, replevin and reclamation and all rights as an unpaid
vendor;
(d)  
All capitalized terms not defined herein shall have the meaning ascribed to them
in the Uniform Commercial Code as in effect from time to time in the State of
New York.

ENVIRONMENTAL TESTING LABORATORIES, INC.

By:    ________________________     Name: Kelly T. Hickel     Title:   CEO

9